UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2011 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) is furnishing the news release it issued on July 29, 2011 announcing financial and operating results for the quarter ended June 30, 2011 (“2Q11 Release”).The 2Q11 Release is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing its Second Quarter 2011 Review, dated July 29, 2011 (“2Q11 Review”).The 2Q11 Review is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing a transcript of its conference call with analysts relating to the 2Q11 Release and the 2Q11 Review (“2Q11 Transcript”).The call took place on July 29, 2011. The 2Q11 Transcript is attached hereto as Exhibit 99.03. Item 7.01. Regulation FD Disclosure. AllianceBernstein Holding is furnishing the 2Q11 Release, which is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing the 2Q11 Review, which is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing the21Q11 Transcript, which is attached hereto as Exhibit 99.03. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 2Q11 Release. 2Q11 Review. 2Q11 Transcript. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCEBERNSTEIN HOLDING L.P. Dated:August 1, 2011 By: /s/ Edward J. Farrell Senior Vice President, Controller and Interim Chief Financial Officer
